Citation Nr: 0306656	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of left hand fracture with surgical repair of the middle, 
ring, and little fingers.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from January 1998 to October 
1999, with prior unverified active service of approximately 
four months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, granted service connection for 
residuals of left hand fracture and surgical repair of the 
middle, ring, and little fingers, and awarded a disability 
rating of 20 percent, effective from October 24, 1999, the 
date of the day following the veteran's separation from 
service.

The Board has notified the veteran of a change in the 
regulations pertinent to the rating of disability associated 
with ankylosis or limitation of motion of single or multiple 
digits of the hand.  Pursuant to 38 C.F.R. § 20.903(c), a 
copy of the revised regulations has been provided to the 
veteran by letter from the Board dated in January 2003.  The 
veteran and his representative, if any, were invited to 
submit additional evidence or argument within 60 days of the 
date of the letter.  No response has been received.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by the Department of Veterans 
Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran is right hand dominant.

4.  The veteran's disability from residuals of fracture of 
the left hand with surgical repair of the middle, ring, and 
little fingers is manifested by: complaints of occasional 
pain, swelling, and stiffness in the middle, ring, and little 
fingers exacerbated by use of his left hand and by cold 
weather; lack of 45 degrees of extension in the fifth finger 
and lack, by 1.5 centimeters, of the ability to touch the 
median transverse fold of his left hand with his left middle 
finger, with otherwise full range of motion in his fingers of 
his left hand; well healed, nonadherent scars over the 
metacarpophalangeal joint of the middle, right, and little 
fingers of the left hand; manual muscle strength of 4/5; 
without clinical findings of limitation of motion due to 
pain, or additional disability from fatigue, weakness or lack 
of endurance following repetitive use or during flare-ups.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The criteria for a rating in excess of 20 percent for 
finger disabilities that are residuals of fracture of the 
left hand with surgical repair of the left middle, ring, and 
little fingers have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5222 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher rating for 
disability associated with residuals of fracture of his left 
hand with surgical repair of the left middle, ring, and 
little fingers.  For the reasons discussed below, the Board 
finds that he is not entitled to a rating in excess of 20 
percent.

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals, hereinafter 
referred to as the Court) noted, in pertinent part, that 
there is a "distinction between an original rating and a 
claim for an increased rating" and that this distinction may 
be important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous.  Fenderson, 12 Vet. App. at 126.  In Fenderson, 
the Court held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet App. 55, 58 (1994).  The Court 
held in Francisco that, although VA regulations require 
review of the entire recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present state of the 
veteran's disability is the primary concern.  In Fenderson, 
the Court held that, where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO mistakenly treated the claim as one for an 
increased evaluation rather than as a disagreement with the 
original rating award.  Noting the significance of the 
distinction, the Court remanded the matter for issuance of a 
SOC that properly characterized the issue.

In this case, the issue has been characterized by the RO in 
the SOC and supplemental SOCs as "evaluation of" the 
veteran's service-connected disability rather than 
entitlement to an increased rating.  The SOC and supplemental 
SOCs clearly indicate that this is an appeal from the initial 
assignment of a disability evaluation, and it is clear that 
the RO has considered all of the evidence submitted since the 
claims was initially filed.  The RO's SOC and supplemental 
SOCs have provided the veteran with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected condition.  

Service medical records show that the veteran sustained a 
crush injury to his left hand in April 1998 resulting in 
fractures of his left middle, ring, and little fingers.  The 
fractures were treated by open reduction and internal 
fixation.  Later, the pins in the fingers were surgically 
removed.

The veteran underwent a VA examination in November 1999.  The 
examiner noted that the veteran was right hand dominant.  His 
complaints were of occasional swelling and pain, with 
stiffness in his middle, ring, and little fingers of the left 
hand.  He reported having flare-ups of symptoms with minimal 
to moderate manual activities and cold weather.  On a scale 
of one to 10, he rated the pain as being six to seven.  On 
examination, his fifth finger lacked 45 degrees of extension.  
He lacked 1.5 centimeters to touch the tip of his middle 
finger to the transverse median fold.  The rest of the digits 
were able to touch the transverse median fold of the palm.  
He was able to oppose his thumb to all digits.  Grip strength 
was 4/5.  There were nonadherent scars over the 
metacarpophalangeal joints of the left middle, ring, and 
little fingers.  The veteran had full range of motion in the 
metacarpophalangeal joints of all fingers.  The examiner 
indicated that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
diagnosis was residuals of left hand fracture and surgical 
repair of digits three, four, and five with decreased range 
of motion of the fifth proximal interphalangeal joint.

The veteran was granted service connection for residuals of 
left hand fracture and surgical repair of the middle, ring, 
and little fingers by the RO's March 2000 rating decision.  
The associated disability was rated 20 percent disabling, 
effective from the date of the day following the veteran's 
separation from service.  

X-rays of the left hand taken in August 2000 revealed no 
acute fracture, dislocation or destructive bony lesions.  
There was deformity of the proximal phalanx of the third and 
fourth digits secondary to healed fractures.  The joint 
spaces were well preserved and the soft tissues appeared 
unremarkable.

In evaluating the veteran's left hand disability the RO has 
utilized former Diagnostic Code 5222.  Under that diagnostic 
code, favorable ankylosis of the middle, ring, and little 
fingers of the minor hand is rated 20 percent disabling.  
(Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  
In classifying the severity of ankylosis in a finger, if only 
one joint is ankylosed or limited in motion, the 
determination will be made on the basis or whether motion is 
possible to within two inches (5.1 centimeters) of the median 
transverse fold of the palm.  A higher evaluation of 30 
percent is assigned for favorable ankylosis of the thumb and 
two other fingers.

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2001) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under the former regulation, extremely unfavorable ankylosis 
of the fingers, with all joints in extension or in extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation.  Diagnostic Codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The ratings for codes 5220 
through 5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a.

The regulations pertinent to rating disability from 
limitation of motion or ankylosis affecting the hand or 
fingers were revised effective August 26, 2002.  As the 
veteran's claim has been pending since 1999, the Board must 
consider whether the veteran is entitled to a higher rating 
pursuant to the revised regulations, on or after the 
effective date of the new regulations.  As his appeal was 
pending when the applicable regulations were amended, the 
veteran is entitled to consideration under whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the revised regulations, Diagnostic Code 5222, for 
favorable ankylosis of three digits of one hand, provides a 
20 percent evaluation for middle, ring and little fingers of 
the major or minor hand.  For the minor hand, a 20 percent 
evaluation is warranted for index, middle and ring fingers, 
or the index, middle and little fingers, or the index, ring 
and little fingers.  For the minor hand, a 30 percent 
evaluation is warranted for thumb, ring and little fingers; 
thumb, middle and little fingers; thumb, middle and ring 
fingers; thumb, index and little fingers; thumb, index and 
ring fingers; and thumb, index and middle fingers.  For the 
major hand, a 30 percent evaluation is warranted for index, 
middle and ring fingers; index, middle and little fingers; or 
index, ring and little fingers.  For the major hand, a 40 
percent evaluation is warranted for thumb, ring and little 
fingers, or the thumb, middle and little fingers, or thumb, 
middle and ring fingers, or the thumb, index and little 
fingers, or the thumb, index and ring fingers, or the  thumb, 
index and middle fingers.

Quoting from the revised regulations:

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position. For digits II through 
V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, 
the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 
degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:
(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and 
either is in extension or full flexion, 
or there is rotation or angulation of a 
bone, evaluate as amputation at 
metacarpophalangeal joint or through 
proximal phalanx.

(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position.

(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as 
unfavorable ankylosis.

(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or 
less between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of 
two or combine the evaluations.

Accordingly, looking at the criteria under which the 
disability is currently evaluated, Diagnostic Code 5222 
provides for the following ratings:

Ankylosed Digits			Major Hand	 	Minor 
Hand

Thumb, index and middle........................ 40 
% 			30 %  
Thumb, index and ring............................. 
40 % 			30 %  
Thumb, index and little............................ 
40 % 			30 %  	
Thumb, middle and ring........................... 
40 % 			30 %  
Thumb, middle and little.......................... 
40 % 			30 %  
Thumb, ring and 
little............................... 40 % 		
	30 % 
 Index, middle and 
ring............................. 30 % 		
	20 %
Index, middle and 
little............................. 30 % 		
	20 %
Index, ring and 
little................................. 30 % 		
	20 %
Middle, ring and 
little............................... 20 % 		
	20 %

Clearly, under either the former or revised rating criteria, 
the veteran's disability from injuries to the left middle, 
ring, and little fingers does not meet the schedular criteria 
for a rating in excess of 20 percent.  The veteran is right 
hand dominant.  His left hand disability does not involve his 
thumb, and the record contains no clinical findings of a left 
thumb disorder.  On the contrary, the veteran is able to 
oppose his left thumb with all of his fingers.  Rather, the 
in-service injuries were to his left (minor) index, middle 
and ring fingers.  The veteran does not have unfavorable 
ankylosis of those fingers, as he does not have ankylosis in 
extension or full flexion in any of the fingers affected by 
the in-service injury.  On examination, his fifth finger 
lacked 45 degrees of extension.  He lacked only 1.5 
centimeters to touch the tip of his middle finger to the 
transverse median fold.  The rest of the digits were able to 
touch the transverse median fold.  Grip strength was 4/5.  

The Board finds that neither the former or revised rating 
criteria applicable to the rating of ankylosis or limitation 
of motion of three digits of the minor hand is more favorable 
to the veteran, as the criteria for a schedular rating in 
excess of 20 percent are not met, and have not been met 
during the pendency of the veteran's claim.

The Board has carefully reviewed the entire record.  To 
summarize, in this case, although the veteran sustained 
fractures of three fingers of his left (minor) hand, there 
was no thumb involvement.  None of his fingers are 
unfavorably ankylosed, as all can touch or approximately 
touch the median transverse fold.  There has been no clinical 
finding of any disability of the left thumb or index finger, 
or any clinical finding of ankylosis of any finger joint.  
Grip strength is adequate.  Based on these findings, the 
Board concludes that the veteran is not entitled to a rating 
in excess of 20 percent for residuals of fracture of the left 
hand with surgical repair of the middle, ring, and little 
fingers, under either the former or revised rating criteria, 
and has not been so entitled during the pendency of his 
claim.

II.  Extraschedular and other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2002).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does not show that the veteran's 
service-connected left hand disability is manifested by 
additional disability due to pain, fatigue, weakness, or lack 
of endurance upon repetitive motion or during flare-ups.  
Such findings as incoordination, weakness, loose motion, 
excess fatigability, or atrophy of disuse have not been 
demonstrated.  The Board concludes that the veteran's 
subjective complaints of pain do not provide a basis for a 
higher rating using 38 C.F.R. § 4.45, DeLuca, or related 
regulations and Court decisions.  


The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  As 
discussed above, the veteran's overall disability picture 
from residuals of fracture of the left hand with surgical 
repair of the middle, ring, and little fingers does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent under Diagnostic Code 5222, as there 
is no evidence of involvement of the thumb or index finger, 
and no evidence of unfavorable ankylosis.  There is no 
evidence of bony fixation of any finger joint in any 
particular positions.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 30 
percent, are assignable pursuant to other diagnostic codes 
pertinent to the rating of hand and finger disability, but 
the medical evidence reflects that the manifestations 
required to warrant such higher ratings are not present in 
this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his service-connected left hand 
disorder, nor is it otherwise shown that the service-
connected left hand disorder, by itself, so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the March 
2000 rating decision and the statements of the case, the 
supplemental statements of the case and a letter from the RO 
dated in November 2001 that included a discussion of the 
applicable provisions of the VCAA.


The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board has also 
informed the veteran of evidence necessary to substantiate 
his claim by its January 2003 letter.  The Board concludes 
that VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has undergone an 
examination in connection with his claim.  No further 
examinations are necessary to make a decision on his claims.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

A higher rating for residuals of fracture of the left hand 
with surgical repair of the middle, ring, and little fingers 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

